Exhibit 10.3

LOGO [g59608g88d03.jpg]

3039 E CORNWALLIS RD

RESEARCH TRIANGLE PARK NC 27709-2195

May 14, 2010

Mr. Mike Harrison

Brocade Communications Systems, Inc.

1745 Technology Drive

San Jose, CA 95110

Subject:  Amendment 5 to SOW#8 of the IBM/Brocade Goods Agreement ROC-P-68

This letter (the “Amendment”) serves as Amendment Number 5 to SOW#8, including
all amendments thereto (“SOW#8”) of the Goods Agreement ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows

1. Attachment A and Attachment A-1, SOW#8 are hereby deleted in their entirety
and replaced with Attachment A and Attachment A-1 attached hereto.

2. The effective date of this Amendment shall be the date on the top of this
Amendment (the “Effective Date”).

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or the SOW #8.
All other terms and conditions of the Goods Agreement and SOW#8 that are
unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#8 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreement, oral or
written, and all other communications between the parties relating to this
subject.

 

Accepted and Agreed To:       Accepted and Agreed To: International Business
Machines Corporation       Brocade Communications Systems, Inc. By:  

/s/ Michelle B. Wright    5/17/10

      By:  

/s/ Charles Leeming    5/18/10

Authorized Signature                             Date                          
Authorized Signature                             Date                    

Michelle B. Wright

     

Charles Leeming

Type or Print Name       Type or Print Name         Accepted and Agreed To:     
   Brocade Communications Switzerland, SarL         By:  

/s/ Ulrich Plechschmidt    17-May-2010

        Authorized Signature                            
Date                            

Ulrich Plechschmidt

        Type or Print Name         Vice President EMEA

 

Brocade Confidential



--------------------------------------------------------------------------------

Attachment A and Attachment A-1, Pricing.

[**]

 

[**] Pages 2 - 33 (Attachment A) and pages 34 - 48 (Attachment A-1) have been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

Brocade Confidential